Order entered August 11, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00359-CV

                                 LEE PURSER, Appellant

                                             V.

        BRENT L. CORALLI, JET TEXT, LLC, AND CORALLI, INC., Appellees

                     On Appeal from the 401st Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 401-05082-2013

                                         ORDER
       We GRANT appellant’s August 7, 2015 unopposed second motion for extension of time

to file brief and ORDER the brief be filed no later than September 9, 2015. No further

extensions may be granted absent exigent circumstances.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE